DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Mauri(Reg. No. 41,180). The application has been amended as follows: 

1.  	(Currently Amended) A method comprising: 
receiving one or more data packets wirelessly in one or more downlink transmission opportunities on one or more radio carriers; 
receiving scheduling information comprising an indication of uplink control information to be transmitted related to at least one of the one or more data packets;
causing wireless transmission of the uplink control information in an uplink transmission opportunity;
wherein the transmission of the uplink control information comprises a first transmission using one or more resource elements reserved for uplink control information and a second transmission using one or more resource elements shared between uplink control information and uplink user data;
wherein the scheduling information comprises an indication controlling use of the first transmission and the second transmission in the transmission of the uplink control information;
wherein the uplink control information comprises feedback information of a hybrid automatic repeat request scheme relating to at least one of the radio carriers and one or more data packets transmitted on the at least one radio carrier in one or more downlink transmission opportunities; and
wherein the scheduling information comprises an indication of one or more processes of the hybrid automatic repeat request scheme indicating one or more data packets  and comprises a time window indicating transmission time intervals of .
2.	(Canceled) 
3.	(Previously Presented) A method according to claim 1, wherein at least a part of the uplink control information is multiplexed with uplink user data in the second transmission.
4. – 9.  (Cancelled) 
10.	(Previously Presented) A method according to claim 1, wherein the feedback information in the hybrid automatic repeat request scheme comprises an indication of a number of data packets or transmissions of scheduling information transmitted in the processes to which the feedback information relates.
11.	(Currently Amended) A method according to claim 1, wherein the scheduling information comprises at least one of: 
an indication of the at least one of the radio carriers, 
an indication of a process of the one or more processes of the hybrid automatic repeat request scheme indicating the last transmitted of the one or more data packets transmitted on the at least one radio carrier to be covered by the feedback information, or
an indication of a process of the one or more processes of the hybrid automatic repeat request scheme indicating the first transmitted of the one or more data packets transmitted on the at least one radio carrier to be covered by the feedback information.

12.	(Cancelled).

14.	(Previously Presented) A method according to claim 1, comprising determining the process of the hybrid automatic repeat request scheme to which the first transmitted of the one or more data packets transmitted on the at least one radio carrier relates based on one or more of: 
an indication of a process of the one or more processes of the hybrid automatic repeat request scheme to which the last transmitted of the one or more data packets transmitted on the at least one radio carrier relates, the resource elements for the first transmission,  free resource elements for the second transmission, subframe index for the second transmission, or a number of data packets provided per transmission time interval.
15. – 16.  (Cancelled).
17.	(Previously Presented) A method according to claim 
18. – 26.  (Cancelled) 
27.	(Currently Amended) A method comprising: 
causing wireless transmission of one or more data packets in one or more downlink transmission opportunities on one or more radio carriers; 
causing transmission of scheduling information comprising an indication of uplink control information to be transmitted related to at least one of the one or more data packets; 
receiving the uplink control information wirelessly in an uplink transmission opportunity;
wherein the receiving of the uplink control information comprises receiving a first transmission using one or more resource elements reserved for uplink control 
wherein the scheduling information comprises an indication controlling use of the first transmission and the second transmission in the transmission of the uplink control information;
wherein the uplink control information comprises feedback information of a hybrid automatic repeat request scheme relating to at least one of the radio carriers and one or more data packets transmitted on the at least one radio carrier in one or more downlink transmission opportunities; and
wherein the scheduling information comprises an indication of one or more processes of the hybrid automatic repeat request scheme indicating one or more data packets transmitted on the at least one radio carrier to be covered by the feedback information and comprises a time window indicating transmission time intervals of .
28.	(Canceled).29.	(Cancelled).

30.	(Previously Presented) A method according to claim 27, wherein at least a part of the uplink control information is transmitted in the second transmission, without uplink user data being included in the second transmission.
31. – 34.  (Cancelled).
35.	(Previously Presented) A method according to claim 27, wherein the feedback information in a process of the hybrid automatic repeat request scheme comprises an indication to which data packet transmitted in the process the feedback information relates to.
36. – 52.  (Cancelled).
53.	(Currently Amended) An apparatus comprising: 
at least one processor; and 

receive one or more data packets wirelessly in one or more downlink transmission opportunities on one or more radio carriers; 
receive scheduling information comprising an indication of uplink control information to be transmitted related to at least one of the one or more data packets;
cause wireless transmission of the uplink control information in an uplink transmission opportunity;
wherein the transmission of the uplink control information comprises a first transmission using one or more resource elements reserved for uplink control information and a second transmission using one or more resource elements shared between uplink control information and uplink user data;
wherein the scheduling information comprises an indication controlling use of the first transmission and the second transmission in the transmission of the uplink control information;
wherein the uplink control information comprises feedback information of a hybrid automatic repeat request scheme relating to at least one of the radio carriers and one or more data packets transmitted on the at least one radio carrier in one or more downlink transmission opportunities; and
wherein the scheduling information comprises an indication of one or more processes of the hybrid automatic repeat request scheme indicating one or more data packets transmitted on the at least one radio carrier to be covered by the feedback information and comprises a time window indicating transmission time intervals of .
54.	(Currently Amended) An apparatus comprising: 
at least one processor; and 
at least one memory including computer program code, the at least one memory and the 

cause wireless transmission of one or more data packets in one or more downlink transmission opportunities on one or more radio carriers; 
cause transmission of scheduling information comprising an indication of uplink control information to be transmitted related to at least one of the one or more data packets; and receive the uplink control information wirelessly in an uplink transmission opportunity;
wherein the receiving of the uplink control information comprises receiving a first transmission using one or more resource elements reserved for uplink control information, and receiving a second transmission using one or more resource elements shared between uplink control information and uplink user data;
wherein the scheduling information comprises an indication controlling use of the first transmission and the second transmission in the transmission of the uplink control information;
wherein the uplink control information comprises feedback information of a hybrid 
	automatic repeat request scheme relating to at least one of the radio carriers and one or more data packets transmitted on the at least one radio carrier in one or more downlink transmission opportunities; and
wherein the scheduling information comprises an indication of one or more processes of the hybrid automatic repeat request scheme indicating one or more data packets transmitted on the at least one radio carrier to be covered by the feedback information and comprises a time window indicating transmission time intervals of .
55. – 56.  (Cancelled). 
57.	(Currently Amended) A computer program product comprising a non-transitory computer-readable medium, comprising software code portions for performing the following when said software code portions are run on a computer:


receiving scheduling information comprising an indication of uplink control information to be transmitted related to at least one of the one or more data packets; and 
causing wireless transmission of the uplink control information in an uplink transmission opportunity;
wherein the transmission of the uplink control information comprises a first transmission using one or more resource elements reserved for uplink control information and a second transmission using one or more resource elements shared between uplink control information and uplink user data;
wherein the scheduling information comprises an indication controlling use of the first transmission and the second transmission in the transmission of the uplink control information;
wherein the uplink control information comprises feedback information of a hybrid 
automatic repeat request scheme relating to at least one of the radio carriers and one or more data packets transmitted on the at least one radio carrier in one or more downlink transmission opportunities; and
wherein the scheduling information comprises an indication of one or more processes of the hybrid automatic repeat request scheme indicating one or more data packets transmitted on the at least one radio carrier to be covered by the feedback information and comprises a time window indicating transmission time intervals of .
58.	(Cancelled). 
59.	(Currently Amended) A computer program product comprising a non-transitory computer-readable medium, comprising software code portions for performing the following when said software code portions are run on a computer:
causing wireless transmission of one or more data packets in one or more downlink transmission opportunities on one or more radio carriers; 

receiving the uplink control information wirelessly in an uplink transmission opportunity;
wherein the receiving of the uplink control information comprises receiving a first transmission using one or more resource elements reserved for uplink control information, and receiving a second transmission using one or more resource elements shared between uplink control information and uplink user data;
wherein the scheduling information comprises an indication controlling use of the first transmission and the second transmission in the transmission of the uplink control information;
wherein the uplink control information comprises feedback information of a hybrid 
automatic repeat request scheme relating to at least one of the radio carriers and one or more data packets transmitted on the at least one radio carrier in one or more downlink transmission opportunities; and
wherein the scheduling information comprises an indication of one or more processes of the hybrid automatic repeat request scheme indicating one or more data packets transmitted on the at least one radio carrier to be covered by the feedback information and comprises a time window indicating transmission time intervals of .
60. 	(Previously Presented) A method according to claim 1, comprising determining the process of the hybrid automatic repeat request scheme to which the data packet transmitted first of the one or more data packets transmitted on the at least one radio carrier relates based on the outcome of a clear channel assessment procedure on resource elements of the first transmission in a system operated in unlicensed spectrum.
61. 	(Previously Presented) A method according to claim 1, comprising determining the process of the hybrid automatic repeat request scheme to which the data packet transmitted first of the one or more data packets transmitted on the at least one radio carrier relates based on a .

Allowable Subject Matter
Claims 1, 3, 10-11, 13-14, 17, 27, 30, 35, 53-54, 57,  and 59-61 are allowed.                                                              
This communication warrants no examiner’s reason for allowance, as the prosecution, applicant’s arguments and the proposed amendments (suggested by examiner) make evident reasons for allowance, satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). The prior arts made of record, in single or in combination and a comprehensive search of prior arts failed to disclose explicitly the limitations as cited in the independent claim. The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462